Citation Nr: 0622352	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  04-18 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The veteran was originally represented by an attorney, 
Richard A. LaPointe.  Mr. LaPointe retired from the practice 
of law while the veteran's case was pending.  The Board wrote 
to the veteran to inform him of his choice to appoint a new 
representative or to represent himself in June 2006.  The 
veteran responded that same month that he wanted to represent 
himself.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran was originally granted service connection for 
PTSD and diabetes mellitus in January 2002.  He was given a 
50 percent rating for his PTSD and a 20 percent rating for 
his diabetes mellitus.  Those are the veteran's only service-
connected disabilities.

The veteran submitted a claim for entitlement to a TDIU 
rating in October 2002.  The RO endeavored to provide him 
with the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 by sending him a letter that same month.  
The letter addressed what was required to establish an 
increased rating for a service connected disability.  The 
letter did not address what the veteran needed to do to 
substantiate a claim for a TDIU rating.  A new notice letter 
is required.

The veteran was afforded VA examinations in October 2002 and 
December 2002 to evaluate his diabetes mellitus and PTSD 
disabilities, respectively.  He has not been examined since 
that time.  

VA treatment records were associated with the claims file.  
The records cover a period from October 2000 to October 2003.  
The records show several outpatient visits for psychological 
assessments or psychiatric evaluations in 2002 and 2003.  The 
records also show that the veteran had difficulty in managing 
his diabetes mellitus.  A neurology consult from August 2003 
assessed various complaints of the veteran.  The neurologist 
said that he suspected diabetes plexus neuropathy at that 
time but wanted to see the veteran again in two months.  
However, there are no additional records to reflect whether 
the veteran was seen again.  On remand current records must 
be requested and associated with the claims file.

Finally, the veteran was granted entitlement to nonservice-
connected disability pension benefits in July 1997.  There is 
no current evidence that he has filed a claim with the Social 
Security Administration (SSA) for disability benefits.  
However, given that the veteran was found to be permanently 
disabled by VA in July 1997 and that he has applied for a 
TDIU rating, the veteran should be asked if he has filed such 
a claim, and if he has, the SSA decision as to his claim and 
the records considered should be requested from the SSA.

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all 
notification actions required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 are fully complied with as to the 
TDIU claim. 

2.  The RO should request the veteran to 
identify all medical care providers who 
have treated him for his PTSD and 
diabetes mellitus, or any conditions 
possibly related to his diabetes 
mellitus, since October 2003.  The RO 
should obtain those records that have not 
been previously secured.  

3.  If the veteran reports that he has 
filed a claim for SSA disability 
benefits, the RO should contact the SSA 
and obtain any decision, and records 
relied on for the decision, for the 
veteran's disability claim.

4.  The veteran should be afforded a 
psychiatric examination in order to 
determine the current manifestations of 
his service-connected PTSD.  All 
necessary tests and studies, including 
appropriate psychological studies (if 
determined to be necessary by the 
psychiatrist), should be conducted in 
order to identify and describe the 
symptomatology attributable to the 
veteran's service-connected disability.  
The report of examination should contain 
a detailed account of all manifestations 
of the disability found to be present.  
The examiner must also comment on the 
extent to which the veteran's disability 
affects occupational and social 
functioning and the veteran's ability to 
obtain and maintain substantially gainful 
employment.  The claims file must be made 
available to the psychiatrist for review 
in conjunction with the examination.

5.  The veteran should be afforded an 
examination to determine the current 
severity of his diabetes mellitus and any 
diabetic complications that may be 
manifested.  The claims file must be made 
available to the examiner, in conjunction 
with the examination.  All necessary 
tests and studies deemed necessary should 
be accomplished, and all clinical 
manifestations should be reported in 
detail.  The examiner should address 
whether the veteran's diabetes precludes 
strenuous occupational and recreational 
activities or is manifested by 
progressive weight loss, progressive loss 
of strength, diabetic retinopathy or 
other complications, or if there is any 
requirement for the veteran to regulate 
his activities because of his diabetes.  
The examiner should also note the 
frequency of hospitalizations or visits 
to diabetic care providers for episodes 
of ketoacidosis or hyperglycemic 
reactions.  Finally, the examiner is 
asked to provide an opinion regarding the 
impact of the veteran's diabetes mellitus 
on his ability to obtain and maintain 
substantially gainful employment. 

6.  The RO should review the claims file 
to ensure that all of the requested 
development has been completed.  In 
particular, the RO should review the 
requested examination reports and medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if not, the RO should take corrective 
action.

7.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


